Case 20-12622-mkn   Doc 18   Entered 08/03/20 15:59:16   Page 1 of 10
Case 20-12622-mkn   Doc 18   Entered 08/03/20 15:59:16   Page 2 of 10




                                                     08/03/2020

             Arvind Nath Rawal



             X
Case 20-12622-mkn   Doc 18   Entered 08/03/20 15:59:16   Page 3 of 10
Case 20-12622-mkn   Doc 18   Entered 08/03/20 15:59:16   Page 4 of 10
Case 20-12622-mkn   Doc 18   Entered 08/03/20 15:59:16   Page 5 of 10
Case 20-12622-mkn   Doc 18   Entered 08/03/20 15:59:16   Page 6 of 10
Case 20-12622-mkn   Doc 18   Entered 08/03/20 15:59:16   Page 7 of 10
Case 20-12622-mkn   Doc 18   Entered 08/03/20 15:59:16   Page 8 of 10




                                     Arvind Nath Rawal - Claims Processor




                                     08/03/2020
Case 20-12622-mkn   Doc 18   Entered 08/03/20 15:59:16   Page 9 of 10
Case 20-12622-mkn   Doc 18   Entered 08/03/20 15:59:16   Page 10 of 10
